Citation Nr: 1444143	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-41 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a back disability, claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran provided testimony before the undersigned in March 2011, and a transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in September 2011.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In addition to the issues listed above, in its September 2011 remand, the Board remanded the issue of entitlement to service connection for a dental condition.  While on remand, a January 2013 rating decision of the VA Appeals Management Center granted service connection for a dental condition.  There is no indication that the Veteran has expressed any disagreement with this decision.  This issue is no longer before the Board, because the January 2013 decision represents a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a right knee disability is related to the Veteran's service-connected left knee disability.

2.  The weight of the evidence is against a finding that a back disability is related to the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability is not the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  A back disability is not the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated January 2009 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private and VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA examination in April 2009, and a supplemental opinion to this examination was provided in November 2011.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report, as supplemented in November 2011, is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

Analysis

The Veteran claims that he has a right knee disability and a back disability that are secondary to his service-connected left knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed with osteoarthritis of the right knee and lumbar spine.  The Veteran is service-connected for a left knee disability.  Thus, both a current disability and a service-connected disability are shown.  What remains to be demonstrated, then, is a nexus, or connection, between the Veteran's service-connected left knee disability and either his right knee disability or his back disability.  

The Veteran underwent an examination of his right knee and back in April 2009.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that neither the Veteran's right knee disability nor his back disability was caused by the Veteran's service-connected left knee disability.  The examiner noted that the Veteran's bilateral knee disabilities progressed at the same time, and if one knee was secondary to the other injury, one would expect the affected knee (the left knee) to demonstrate changes sooner than an unaffected knee.  As both knees demonstrated degenerative joint disease, the examiner indicated that these were age related changes.  The examiner also noted that the Veteran's toe showed age-related arthritic changes.  The examiner further noted age-related changes on an MRI of the Veteran's spine dated in 1999, and that his low back pain was secondary to his herniated disc which occurred after service.

While the Board accepts as probative evidence the examiner's opinion that neither the Veteran's right knee disability nor his back disability related to the Veteran's service-connected left knee disability, the examiner did not address whether the Veteran's service-connected left knee disability aggravated his right knee disability or his back disability.  Accordingly, pursuant to the Board's September 2011 remand, an additional medical opinion was rendered in November 2011.  In this opinion, a VA clinician opined that neither the Veteran's right knee disability nor his back disability was aggravated by his service-connected left knee disability.  As a rationale for this opinion, the examiner found that the Veteran had age-related changes of the bilateral knees.  To infer aggravation, the examiner noted that one would expect to see increased severity of the degenerative changes in the left knee, but the examiner noted that this was not the case.  Instead, both knees had the same extent of degenerative change medially and laterally.  Similarly, with respect to the Veteran's back disability, the examiner found that the Veteran's service-connected left knee condition was entirely unrelated to the Veteran's back disability and had not aggravated it.  Instead, the Veteran's entire spine demonstrated age-related changes and an injury that was related to a post-service injury, not aggravation secondary to a service-connected left knee disability.

The Board has otherwise reviewed the record for medical evidence relating the Veteran's current right knee disability or back disability to the Veteran's service-connected left knee disability, and it has found none.  To the extent that the Veteran believes that either his right knee disability or his back disability is related to his service-connected left knee disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right knee disability or a back disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee disability or back disability is related to his service-connected left knee disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions.  The evidence does not support the finding of a nexus, or connection, between either the Veteran's right knee disability or his back disability and his service-connected left knee disability.

In summary, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


